Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0716
                     Lower Tribunal No. 12-13148 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                     Millennium Radiology, LLC,
                     d/b/a Millennium Open MRI,
                          a/a/o Ali Leonardo,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Chiaka
Ihekwaba, Judge.

     Michael J. Neimand, for appellant.

     Marks & Fleischer P.A., and Gary Marks (Ft. Lauderdale); David B.
Pakula, P.A., and David B. Pakula (Pembroke Pines), for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Appellant United Automobile Insurance Company appeals from a final

summary judgment entered in favor of Appellee Millennium Radiology, LLC.

The trial court concluded that United Automobile was collaterally estopped

from challenging the reasonableness of the cost of MRI procedures that

Millennium performed.   For the reasons set forth in United Automobile

Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly D175 (Fla.

3d DCA Jan. 12, 2022), which addressed the same issue, we reverse. 1

     Reversed and remanded.




1
 We recognize that the trial court did not have the benefit of this recent
decision.

                                    2